AO 245B (CASDRev.01/19) Judgment in a Criminal Case for Revocations


                                     UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA
              UNITED STATES OF AMERICA                                 JUDGMENT IN A CRIMINAL CASE
                                                                       (For Revocation of Probation or Supervised Release)
                                                                       (For Offenses Committed On or After November 1, 1987)
                                V.

      SERGIO ADALBERTO ZAPATA-PADILLA (1)                                 Case Number:        19CR7129-H
           also known as: Sergio Zapata-Padilla
         also known as: Sergio A. Zapata-Padilla                       Charles Halligan Adair
                                                                       Defendant's Attorney
Registration Number:       21323-008
•-
THE DEFENDANT:
IZ!   admitted guilt to violation of allegation(s) No.      1 and 2.

0
                                                           ------------- after denial of guilty.
      was found guilty in violation ofallegation(s) No.

Accordingly, the court has adjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                    Nature of Violation
            l                        nv 1, Committed a federal, state or local offense
               2                     nv35, Illegal entry into the United States




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       September 9 2019
                                                                       Date of Imposition of Sentence



                                                                         ~~~~L~
                                                                       HN RABLEARILYN~F
                                                                       UNITED STATES DISTRICT JUDGE

                         FILED
                           SEP - 9 2019



                                                                                                                      19CR7129-H
AO 245B (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

DEFENDANT:              SERGIO ADALBERTO ZAPATA-PADILLA (1)                                        Judgment - Page 2 of2
CASE NUMBER:            19CR7129-H

                                                 IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 21 MONTHS AS FOLLOWS:
 3 MONTHS TO RUN CONSECUTIVE TO THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. ! 9CR 1779-H.
 18 MONTHS TO RUN CONCURRENT WITH THE SENTENCE IMPOSED IN S.D. CAL. CASE NO. l 9CR1779-H.




 •     The court makes the following recommendations to the Bureau of Prisons:




 •     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       •    at                              A.M.              on
       D    as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 •     Prisons:
       •    on or before
       •    as notified by the United States Marshal.
       •    as notified by the Probation or Pretrial Services Office.

                                                       RETURN

 I have executed this judgment as follows:

       Defendant delivered on                                            to

 at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                   UNITED STA TES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                           19CR7129-H
